Label Matrix for local noticing
0648-1

Case 1:18-bk-13108

Southern District of Ohio
Cincinnati

Fri Sep 18 15:03:26 EDT 2020

Asst US Trustee (Cin)

Office of the US Trustee
J.W. Peck Federal Building
550 Main Street, Suite 4-812
Cincinnati, OH 45202-5212

Emery Federal Credit Union
7890 Kemper Road
Cincinnati, OH 45249-1657

Helen H. Anderson Revocable Trust Agreement
John A, Anderson, Trustee

11150 Maple Knoll Ter. #7204

Cincinnati, OH 45246-4342

John Anderson
11150 Maple Knoll Terr #204
Cincinnati OH 45246-4152

Mainsource Bank
3723 Glenmore Ave
Cincinnati OH 45211-4720

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Rollin Hills Condo Assoc
c/o Towne Property
1055 St Paul Place
Cincinnati OH 45202-6042

Schuholz Family Partnership
53 Evergreen Circle
Cincinnati OH 45215-1374

Total Care & Repair LLC
53 Evergreen Circle
Cincinnati OH 45215-1374

American Express
P 0 Box 297814
Fort Lauderdale FL 33329-7814

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Robert A Goering
220 West Third Street
Cincinnati, OH 45202-3407

James T, Uren

c/o Santen & Hughes LPA
600 Vine Street #2700
Cincinnati OB 45202-2409

Josephine Khoo-Smith
c/o Santen & Hughes LPA
600 Vine Street #2700
Cincinnati OH 45202-2409

Brian Patrick O'Connor
SANTEN & HUGHES

600 Vine Street

Suite 2700

Cincinnati, OH 45202-2409

Elliott Polaniecki

9000 Plainfield Road
Suite B

Cincinnati, OH 45236-1202

Santen & Hughes
600 Vine Street #2700
Cincinnati OH 45202-2409

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

James Uren

Santen & Hughes

Santen & Hughes

600 Vine Street, Suite 2700
Cincinnati, OH 45202-2409

American Express National Bank
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701

Emery Federal C.U.
7890 E Kemper Rd
Cincinnati OH 45249-1657

Brandon Charles Hedrick
100 E Third Street
Suite 500

Dayton, OH 45402-0004

Jared Levy
525 S Flagler Drive #200
West Palm Beach FL 33401-5932

Josephine Khoo-Smith
Santen & Hughes

600 Vine Street

Suite 2700

Cincinnati, OH 45202-2409

PNC Bank

Western Loan Center

2730 Liberty Ave
Bankruptcy Dept
Pittsburgh PA 15222-4704

Richard & Gail Thomas
c/o William Flax

414 Walnut Street #514
Cincinnati OH 45202-3906

Steven Edward Schuholz
53 Evergreen Cir
Cincinnati, OH 45215-1374

Synchrony Bank (Sam’s Club)
Attention Bankruptcy Dept
PO Box 965060

Orlando FL 32896-5060

William Flax
414 Walnut Street #514
Cincinnati OH 45202-3906
